Citation Nr: 1502742	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patella chondromalacia of the right knee, to include extraschedular consideration, prior to December 28, 2009.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to January 1989 and from October 1989 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision rating decision of the Waco, Texas, Regional Office (RO) which granted entitlement to service connection for right knee patella chondromalacia, effective from May 12, 2003.  The right knee disability was assigned a 10 percent rating from May 12, 2003 to December 27, 2009, and a 30 percent rating from December 28, 2009 forward.

In a March 25, 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for patella chondromalacia of the right knee, prior to December 28, 2009.  The Board remanded the issues of entitlement to an initial rating in excess of 30 percent for the right knee patella chondromalacia since December 28, 2009; entitlement to a temporary total evaluation based on the need for convalescence following right knee arthroscopy associated with the Veteran's service-connected right knee patella chondromalacia on August 20, 2003; and entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis, for additional development.  These three claims are still undergoing development and have not yet been returned to the Board for consideration.

In October 2014, the Court issued an order to vacate, in part, and remand the March 25, 2014 Board decision that determined that the Veteran was not entitled to an initial rating in excess of 10 percent for the right knee patella chondromalacia, prior to December 28, 2009.  

In a July 2013 rating decision, the RO awarded service connection for tinnitus rated as 10 percent disabling, and for bilateral hearing loss rated as noncompensable.  In July 2014, the Veteran submitted a notice of disagreement (NOD) with the disability ratings assigned.  The RO acknowledged the NOD by letter dated July 31, 2014, and is taking appropriate action with respect to those claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand, the parties stated that the Board relied upon an inadequate September 2009 VA examination in denying the Veteran a rating in excess of 10 percent for his right knee disorder prior to December 28, 2009.

In particular, the Joint Motion for Remand stated that:

In the September 2009 VA examination report, the examiner stated Appellant reported giving way, instability, pain, stiffness, weakness, and incoordination of the right knee [R. at 308] and that he experienced flare-ups which were moderate, occurred weekly, and lasted one to two days.  Working was a precipitating factor.  [R. at 308].  Appellant also stated, "that during a flare up he cannot lift anything and 'need to sit down and not do anything'."  [R. at 308].  The examiner upon examination found that there was "OBJECTIVE EVIDENCE OF PAIN WITH ACTIVE MOTION ON THE RIGHT SIDE."  [R. at 310].  However, the examiner did not state at what point in the range of motion, if any, the right knee was limited.  As a result, the question as to "what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain" is unresolved.  Mitchell, 25 Vet.App. at 44 (emphasis added).  Accordingly, the examination does not contain the requisite detail to allow the Board to determine "the nature of the veteran's disability and the extent to which pain is disabling."  Id. 

Accordingly, the Board's reliance on the September 2009 VA examination warrants remand so that Appellant may be afforded an adequate examination.
Therefore, the parties agree that the Board erred in relying on this medical examination.  See Mitchell, 25 Vet.App. at 44.

In sum, the Joint Motion for Remand directs that the Veteran be provided a new VA examination of his right knee.  Therefore, a remand is required.

The Board points out that its prior March 2014 remand instructed the RO to afford the Veteran a VA examination to assess the current severity of his right knee disorder.  Only one VA examination of the right knee is required which incorporates the instructions of both the March 2014 remand and the current remand, so as not to duplicate efforts.

Finally, the claims of entitlement to a temporary total evaluation based on the need for convalescence following right knee arthroscopy associated with the Veteran's service-connected right knee patella chondromalacia on August 20, 2003, and entitlement to a total disability rating based upon individual unemployability on an extraschedular basis, are inextricably intertwined with the claim on appeal for an initial rating in excess of 10 percent for the right knee disorder prior to December 28, 2009.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, the RO must ensure that all development requested in the Board's March 25, 2014 remand is completed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all development requested in the Board's March 25, 2014 remand is completed, with respect to the Veteran's claims of entitlement to an initial rating in excess of 30 percent for a right knee disorder from December 28, 2009, forward; entitlement to a temporary total evaluation based on the need for convalescence following right knee arthroscopy associated with the service-connected right knee patella chondromalacia on August 20, 2003; and entitlement to a total disability rating based upon individual unemployability.  

If possible, the above claims should be developed simultaneously with the current claim on appeal (i.e., entitlement to an initial rating in excess of 10 percent for patella chondromalacia of the right knee, to include extraschedular consideration, prior to December 28, 2009).  

As explained above, only one VA examination of the Veteran's right knee is required which incorporates the instructions of both the March 2014 remand and the current remand.

2.  Ask the Veteran to identify all VA and non-VA medical care providers that treated him for his right knee disorder from May 2003 to December 2009.  Obtain all records that he adequately identifies (that have not already been obtained in the past).  Specifically ensure that the Veteran's complete VA treatment records for the time period from May 2003 to December 2009 have been obtained.

3.  Provide the Veteran with a VA joints examination in order to assess the nature and severity of his right knee disorder.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The Veteran's VA claims file should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims file was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  

Such examination should include detailed range of motion studies of the right knee and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the right knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of right knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

The examiner must state at what point during the range of motion the Veteran experiences any limitation of motion of the right knee that is specifically attributable to pain.

The examiner is also asked to review the September 2009 VA examination and provide a retrospective opinion as to at what point during the range of motion the Veteran experienced any limitation of motion of the right knee that was specifically attributable to pain.

If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, or at what point during the range of motion the Veteran experienced any limitation of motion of the right knee that was specifically attributable to pain either presently or at the time of the VA examination in September 2009, that fact must be so stated and an explanation should be provided as to why.

A rationale for all opinions expressed must be provided.

4.  Next, review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

